Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.

Response to Arguments
Applicant’s arguments, drawn to the rejections based on Rasmussen have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's arguments directed to the Ledezma rejection have been fully considered but they are not persuasive. The Remarks contend the technical problem found in the specification (Remarks at 8) does not exist in vehicle scenarios. Therefore concluding it’s hard to modify Henze to make the monitoring module and rectifier in the same box. 
The Remarks misconstrue the combination suggested in the FINAL rejection. Henze is not relied upon to teach a monitoring module and rectifier to be in a same box. Such a teaching is found in Ledezma alone. Rather the known use of monitoring a transformer and rectifier is taught in the Henze reference. Including such a known monitoring in the monitoring module of Ledezma is the modification proposed in the rejection (see FINAL rejection at 8 and further found below). Therefore the rejection is maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ledezma et al. (US 10,537,046) in view of Henze et al. (US 5,803,215) in view of Applicant’s admitted prior art (hereinafter AAPA)
With respect to claim 1 Ledezma teaches a direct current power supply system (see DC bus) comprising: at least one first input source (grid connection); a transformer set (see 230 see set of three) including at least one transformer, wherein the first input source is respectively coupled, to the phase shifting transformer set and the transformer is configured to convert a medium voltage (13.8Kv) alternating current of the first input source to a low voltage (4.1Kv) AC; a rectifier set (242 or 246) including at least one rectifier, configured to rectify the low voltage AC to a low voltage DC, wherein the phase shifting transformer set and the rectifier set are disposed in a power supply box/cabinet (200 or 225), and a monitoring module (see 410 or slice controller not shown) including a phase shifting transformer monitoring unit and a rectifier monitoring unit, wherein the phase shifting transformer monitoring unit is configured to retrieve at least one of temperature data, voltage data and current data of the phase shifting transformer set, and the rectifier monitoring unit is configured to retrieve at least one of temperature data, voltage data and current data of the rectifier set. Ledezma teaches the connection of monitoring circuity (col. 15 line 6) however does not teach the details of the monitoring circuitry. Henze teaches the monitoring (col. 4 lines 12-30) of a transformer and rectifier. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Ledezma to .  
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ledezma et al. (US 10,537,046) in view of Henze et al. (US 5,803,215) in view of Applicant’s admitted prior art (hereinafter AAPA)in view of Kaplan (US 9,857,855)
With respect to claim 3 Ledezma as modified above teaches the use of power system however does not teach the use of a second phase transformer and connected switches. Kaplan teaches (col. 5 lines 60-65) the use of use of a first and second transformers associated with first and second sources (Fig. 3). Kaplan further teaches the use of a third and fourth switches (see 323 and 324). It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Ledezma to include the use of a second transformer and switches as seen in Kaplan for the predictable result of interconnecting the additional sources of supply to enhance redundancy for the connected loads. 
With respect to claim 4 Kaplan teaches a power distribution unit (col. 4 lines 60-65) configured to distribute the low voltage DC of the rectifiers to each load (see boxes in Fig. 1).  

With respect to claim 6 Ledezma as modified above teaches the DC system however does not teach monitoring the fuse of the PDU. It is well known to monitor the fuse of a power system in order to facilitate replacement. It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Ledezma to monitor the state of the fuse for the benefit of reduced down time. 
With respect to claim 7 Ledezma as modified above teaches the DC system however does not teach the claimed connection of a battery. AAP teaches the use known use of a battery (see Fig. 1) connected to receive charge and supply power to the loads during time when power is unavailable. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Ledezma to include the use of a battery connected as seen in AAPA for the benefit of increased efficiency.
With respect to claim 8 Ledezma as modified above does not teach the monitoring unit monitoring the battery. It is well known to monitor battery voltage and current in UPS. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Ledezma to monitor the voltage and current of the battery in the power system for the benefit of increased reliability by ensuring battery availability.
With respect to claim 9 Ledezma as modified above teaches the monitoring module. Ledezma does not teach the monitoring unit monitoring the battery. It is well known to monitor battery voltage and current in UPS and to use power distribution units. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Ledezma to monitor the voltage and current of the battery in the power system for the benefit of increased reliability by ensuring battery availability.
10 is rejected under 35 U.S.C. 103 as being unpatentable over Ledezma et al. (US 10,537,046) in view of Henze et al. (US 5,803,215) in view of Applicant’s admitted prior art (hereinafter AAPA)in view of in view of Kamioka et al. (US 5,990,577) Ledezma teaches the power system however does not teach an alarm signal port. Kamioka teaches an alarm signal port (see Fig. 3 connection from alarm exiting 10 interconnecting with 20). It is well known to monitor battery voltage and current in UPS. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Ledezma to use an alarm power for the predictable result of allowing the monitoring unit to be notified of the alarm status.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921.  The examiner can normally be reached on Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836